  Exhibit 10.1

 
LOCK-UP AND NO SHORTING AGREEMENT
 
This LOCK-UP AND NO SHORTING AGREEMENT (this “Agreement”) is made as of _______
__, 2017, by and between the undersigned person or entity (the “Restricted
Holder”) and Sincerity Applied Materials Holdings Corp. (formerly known as
Symbid Corp.), a Nevada corporation (the “Parent”). Capitalized terms used and
not otherwise defined herein shall have the meanings given to such terms in the
Acquisition Agreement (as defined below).
 
WHEREAS, pursuant to the transactions contemplated under that certain
Acquisition Agreement, dated as of June 5, 2017, as amended on each of July
7,2107,July 21,2017, August 15, 2017, August 23,2107, September 1,2017 and
September 15,2017 (the “Acquisition Agreement”), by and among the Parent,
Sincerity Australia Pty Ltd., an Australian corporation (“SAPL”) and the sole
shareholder/member of SAPL, SAPL will become a wholly owned subsidiary of
Parent, and all of the outstanding capital stock of SAPL will be exchanged for
shares of common stock of the Parent, par value $0.001 per share (the “Parent
Common Stock”) on the terms set forth in the Acquisition Agreement (the
“Acquisition”);
 
WHEREAS, in consideration with the closing of the Acquisition, Parent will
complete the initial closing under a private placement offering (the “Private
Placement Offering”) of a minimum of $150,000 and a maximum of $500,000in units
of Parent securities (the “Units”), each Unit consisting of (i) one 12% Senior
Secured Convertible Note (the “Note”) with a term of 13 months in the face
(principal) amount of $10,000 convertible in the manner and on the terms set
forth in the Note, and (ii) one warrant (the “Warrant”) to purchase shares of
Common Stock exercisable in the manner and on the terms set forth in the
Warrant; and
 
WHEREAS, the closing of the Acquisition and the Private Placement Offering are
each conditioned on, among other things, the Restricted Holder’s entering into
this Agreement with the Parent;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
 
1. Definitions.
 
 
(a) “Affiliate” shall have the meaning set forth in Rule 405 under the
Securities Act of 1933, as amended (the “Securities Act”).
 
(b) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banks in the state of New York are required or authorized by applicable
law to close.
 
(c) “Change of Control” means the transfer (whether by tender offer,
Acquisition, consolidation or other similar transaction), in one transaction or
a series of related transactions, to a person or group of Affiliated persons, of
the Parent’s voting securities if, after such transfer, such person or group of
Affiliated persons would hold more than 50% of the outstanding voting securities
of the Parent (or the surviving entity).
 
 

 
(d) “Immediate Family” means any relationship by blood, domestic partnership,
marriage or adoption, not more remote than first cousin.“Restricted Period”
means the period of twenty-four (24) months commencing on the Closing Date of
the Acquisition.
 
(e) “Restricted Securities” means all shares of Parent Common Stock held by the
Restricted Holder and all securities held by the Restricted Holder that are
convertible into or exercisable or exchangeable for shares of Parent Common
Stock, in each case held immediately following the closing of the Private
Placement Offering or thereafter acquired by any means (including, for the
avoidance of doubt, any shares of Parent Common Stock or other securities of
Parent received by the Restricted Holder pursuant to the Acquisition Agreement),
and whether held beneficially or of record, but excluding any shares of Parent
Common Stock purchased by the Restricted Holder in the Private Placement
Offering or in the open market following the Private Placement Offering.
 
2. Restrictions.
 
(a) During the Restricted Period, the Restricted Holder will not, directly or
indirectly: (i) offer, sell, assign, transfer, pledge, hypothecate, contract to
sell, grant an option to purchase or otherwise dispose of, or announce the
intention to so dispose of, any Restricted Securities or (ii) enter into any
swap, hedge or similar agreement or arrangement that transfers, in whole or in
part, the economic consequence of ownership of any Restricted Securities (the
actions described in clause (i) or (ii) above being hereinafter referred to as a
“Disposition”). The foregoing restrictions are expressly agreed to preclude the
Restricted Holder from engaging in any hedging or other transaction which is
designed to or which reasonably could be expected to lead to or result in a sale
or disposition of any of the Restricted Securities of the Restricted Holder
during the Restricted Period, even if such securities would be disposed of by
someone other than the Restricted Holder.
 
(b) In addition, during the period of twelve (12) months commencing on the
Closing Date of the Acquisition, the Restricted Holder will not, and the
Restricted Holder will cause its Affiliates not to, directly or indirectly,
effect or agree to effect any short sale (as defined in Rule 200 under
Regulation SHO of the Securities Exchange Act of 1934, as amended, (the
“Exchange Act”)) with respect to any shares of Parent Common Stock, whether or
not against the box, establish any “put equivalent position” (as defined in Rule
16a-1(h) under the Exchange Act) with respect to any shares of Parent Common
Stock, borrow or pre-borrow any shares of Parent Common Stock, or grant any
other right (including, without limitation, any put or call option) with respect
to shares of the Parent Common Stock or with respect to any security that
includes, is convertible into or exercisable for or derives any significant part
of its value from shares of the Parent Common Stock or otherwise seek to hedge
the Restricted Holder’s position in the Parent Common Stock.
 
(c) Notwithstanding anything contained herein to the contrary, the restrictions
set forth in Section 2(a) shall not apply:
 
(i) if the Restricted Holder is a natural person, any transfers made by the
Restricted Holder (A) to any member of the Immediate Family of the Restricted
Holder or to a trust the direct or indirect beneficiaries of which are
exclusively the Restricted Holder or members of the Restricted Holder’s
Immediate Family, or (B) by bona fide gift, will or intestacy;
 
 

 
 
(ii) if the Restricted Holder is a corporation, partnership, limited liability
company or other business entity, any transfers to a charitable organization, or
to any stockholder, partner, manager, director, officer, Affiliate, employee or
member of, or owner of a similar equity interest in, the Restricted Holder or
its Affiliates, as the case may be;
 
(iii) if the Restricted Holder is a corporation, partnership, limited liability
company or other business entity, any transfer made by the Restricted Holder:
 
(A)      in connection with the sale or other bona fide transfer in a single
transaction of all or substantially all of the Restricted Holder’s capital
stock, partnership interests, membership interests or other similar equity
interests, as the case may be, or all or substantially all of the Restricted
Holder’s assets, in any such case not undertaken for the purpose of avoiding the
restrictions imposed by this Agreement,
 
(B)        to another corporation, partnership, limited liability company or
other business entity so long as the transferee is an Affiliate of the
Restricted Holder, or
 
(C)       to any investment fund or other entity that controls or manages the
Restricted Holder (including, for the avoidance of doubt, a fund managed by the
same manager or managing member or general partner or management company or by
an entity controlling, controlled by, or under common control with such manager
or managing member or general partner or management company as the Restricted
Holder) if such transfer is not for value;
 
(iv) if the Restricted Holder is a trust, to a trustor or beneficiary of the
trust if such transfer is not for value;
 
(v) any transfers of Restricted Securities to the Parent upon a vesting event or
upon the exercise of options or warrants to purchase the Parent’s securities, in
each case on a “cashless” or “net exercise” basis, including to cover tax
withholding obligations of the Restricted Holder in connection with such vesting
or exercise (and for the avoidance of doubt, any securities issued to the
Restricted Holder upon such exercise shall be Restricted Securities subject to
the restrictions set forth herein);
 
(vi) any transfers of the Restricted Securities pursuant to a court order or by
operation of law, including pursuant to a domestic order or a negotiated divorce
settlement;
 
(vii) any transfers of the Restricted Securities to the Parent pursuant to
agreements under which the Parent has the option to repurchase such Restricted
Securities or the Parent has a right of first refusal with respect to transfers
of such Restricted Securities;
 
(viii) any transfers of the Restricted Securities pursuant to a bona fide
third-party tender offer, acquisition, consolidation or other similar
transaction made to all holders of Restricted Securities involving a Change of
Control of the Parent (it being further understood that this Agreement shall not
restrict the undersigned from entering into any agreement or arrangement in
connection therewith, including an agreement to vote in favor of, or tender
Restricted Securities or other securities of the Parent in, any such transaction
or taking any other action in connection with any such transaction), provided
that the restrictions set forth herein shall continue to apply should the
completion of such transaction not occur, and provided, further, that such
transaction has been approved by the Board of Directors of Parent.
 
 

 
(ix) The exercise of any right with respect to, or the taking of any other
action in preparation for, a registration by the Parent of Restricted
Securities; or
 
(x) Any Disposition by a Restricted Holder where the other party to such
Disposition is another Restricted Holder.
 
provided, however, that
 
(A)         in the case of any transfer described in clause (i), (ii), (iii),
(iv) or (vi) above, it shall be a condition to the transfer that the transferee
execute and deliver to the Parent, not later than one Business Day prior to such
transfer, a written agreement in substantially the form of this Agreement
covering the transferred Restricted Securities for the balance of the Restricted
Period (it being understood that any references to “Immediate Family” in the
agreement executed by such transferee shall expressly refer only to the
Immediate Family of the Restricted Holder and not to the Immediate Family of the
transferee) and otherwise reasonably satisfactory in form and substance to the
Parent;
 
(B)         in the case of any transfer described in clause (i), (ii), (iii),
(iv), (vi) or (x) above, such transfers are not required to be reported under
Section 16 of the Exchange Act, and the Restricted Holder does not otherwise
voluntarily effect any public filing or report regarding such transfers during
the Restricted Period (other than a filing on Form 5);
 
(C)         in the case of any transfer to the Parent described in clause (v)
above, if the transfer is required to be reported under Section 16 of the
Exchange Act, any filing under Section 16 of the Exchange Act related to such
transfer shall clearly indicate in the footnotes thereto that (a) the filing
relates to the circumstances described in clause (v) above, (b) no shares were
sold by the reporting person and (c) any remaining shares received upon exercise
of an option or a warrant (net of any shares transferred in connection with such
“cashless” or “net exercise” to cover tax withholding obligations) or the
remaining vested shares are subject to a written agreement with the Parent in
substantially the form of this Agreement for the balance of the Restricted
Period; and
 
(D)         in the case of any transfer described in clause (viii) above, in the
event that the tender offer, acquisition, consolidation or other such
transaction is not completed, the Restricted Securities owned by the Restricted
Holder shall remain subject to the restrictions contained in this Agreement; and
 
(E)         in the case of clause (ix) above, no actual transfer or other
Disposition of the Restricted Holder’s Restricted Securities registered pursuant
to the exercise of such rights under clause (ix) shall occur during the
Restricted Period.
 
 

 
 
(d) Furthermore, during the Restricted Period, the Restricted Holder may
exercise any rights to purchase, exchange or convert any stock options granted
to the Restricted Holder pursuant to the Parent’s equity incentive plans or
awards existing after the closing of the Acquisition or warrants or any other
securities held by the Restricted Holder after the closing of the Acquisition,
which securities are convertible into or exchangeable or exercisable for Parent
Common Stock, and the Restricted Holder agrees that the shares of Parent Common
Stock received upon such exercise, purchase, exchange or conversion shall be and
remain Restricted Securities subject to the terms of this Agreement.
 
(e) In addition, the restrictions set forth in Section 2(a) shall not apply to
the repurchase of Restricted Securities by the Parent in connection with the
termination of the Restricted Holder’s employment or other service with the
Parent or any of its subsidiaries.
 
(f) Notwithstanding anything herein to the contrary, nothing herein shall
prevent the Restricted Holder from establishing a 10b5-1 trading plan that
complies with Rule 10b5-1 under the Exchange Act (“10b5-1 Trading Plan”) or from
amending an existing 10b5-1 Trading Plan so long as there are no sales or other
Dispositions of Restricted Securities under such plans during the Restricted
Period; and provided that no public announcement or filing under the Exchange
Act, if any, is required or voluntarily made by or on behalf of the Restricted
Holder or the Parent during the Restricted Period regarding the establishment of
a 10b5-1 Trading Plan or the amendment of a 10b5-1 Trading Plan.
 
3. Legends; Stop Transfer Instructions.
 
(a) In addition to any legends to reflect applicable transfer restrictions under
federal or state securities laws, each certificate representing Restricted
Securities shall be stamped or otherwise imprinted with the following legend:
 
“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
LOCK-UP AND NO SHORTING AGREEMENT, DATED AS OF SEPTEMBER 19, 2017, BETWEEN THE
HOLDER HEREOF AND THE ISSUER, AND MAY ONLY BE SOLD OR TRANSFERRED IN ACCORDANCE
WITH THE TERMS THEREOF.”
 
(b) The Restricted Holder hereby agrees and consents to the entry of stop
transfer instructions with the Parent’s transfer agent and registrar against the
transfer of the Restricted Securities except in compliance with this Agreement.
 
4. Miscellaneous.
 
(a) Material Inducement and Consideration.  The Restricted Holder acknowledges
and agrees that its entering into this Agreement with Parent and its covenants
and agreements herein are a material inducement to the Parent’s entering into
the Acquisition Agreement and proceeding with the Acquisition and the Private
Placement Offering, and Parent’s so doing constitute valuable consideration to
the Restricted Holder.
 
 

 
 
(b) Specific Performance.  The Restricted Holder agrees that in the event of any
breach or threatened breach by the Restricted Holder of any covenant, obligation
or other provision contained in this Agreement, then the Parent shall be
entitled (in addition to any other remedy that may be available to the Parent)
to: (i) a decree or order of specific performance or mandamus to enforce the
observance and performance of such covenant, obligation or other provision; and
(ii) an injunction restraining such breach or threatened breach. The Restricted
Holder further agrees that neither the Parent nor any other person or entity
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section, and the Restricted Holder irrevocably waives any right that he, she, or
it may have to require the obtaining, furnishing or posting of any such bond or
similar instrument.
 
(c) Other Agreements.  Nothing in this Agreement shall limit any of the rights
or remedies of the Parent under the Acquisition Agreement, or any of the rights
or remedies of the Parent or any of the obligations of the Restricted Holder
under any other agreement between the Restricted Holder and the Parent or any
certificate or instrument executed by the Restricted Holder in favor of the
Parent; and nothing in the Acquisition Agreement or in any other agreement,
certificate or instrument shall limit any of the rights or remedies of the
Parent or any of the obligations of the Restricted Holder under this Agreement.
 
(d) Notices.  All notices, consents, waivers, and other communications which are
required or permitted under this Agreement shall be in writing and will be
deemed given to a party (i) on the date of delivery, if delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (ii) the date of transmission if sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment if such
notice or communication is delivered prior to 5:00 P.M., Eastern Time, on a
Business Day, or the next Business Day after the date of transmission, if such
notice or communication is delivered on a day that is not a Business Day or
later than 5:00 P.M., Eastern Time, on a Business Day; (iii) the date received
or rejected by the addressee, if sent by certified mail, return receipt
requested; or (iv) seven days after the placement of the notice into the mails
(first class postage prepaid), to the party at the address, facsimile number, or
e-mail address furnished by the such party,
 
If to the Parent:
 
 
With a copy (which copy shall not constitute notice hereunder) to:
 
 
Sincerity Applied Materials Holdings Corp.
P.O. Box 374
100 Toorak Road
South Yarra, V1C 3141
Attn:  Mr. Zhang Yiwen, CEO
 
 
CKR Law LLP
1330 Avenue of the Americas
14th Floor
New York, NY 10019
Attn:  Scott Rapfogel
Facsimile:  212.259.8200
 
 
If to the Restricted Holder:
To the address set forth on the signature page hereto.

 
 

 
 
Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.
 
(e) Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.
 
(f) Applicable Law; Jurisdiction.  THIS AGREEMENT IS MADE UNDER, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. In any action between or among any of
the parties arising out of this Agreement, (i) each of the parties irrevocably
and unconditionally consents and submits to the exclusive jurisdiction and venue
of the courts of the State of Ohio sitting in Cincinnati, and the United States
District Court for the Southern District of Ohio sitting in Cincinnati; (ii) if
any such action is properly commenced in a state court, then, subject to
applicable law, no party shall object to the removal of such action to such
United States District Court; (iii) EACH OF THE PARTIES IRREVOCABLY WAIVES THE
RIGHT TO TRIAL BY JURY; and (iv) each of the parties irrevocably consents to
service of process (in addition to any other means of service authorized by law)
by first class certified mail, return receipt requested, postage prepared, to
the address at which such party is to receive notice in accordance with this
Agreement.
 
(g) Waiver; Termination.  No failure on the part of the Parent to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of the Parent in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. The Parent shall not be deemed to have waived any
claim arising out of this Agreement, or any power, right, privilege or remedy
under this Agreement, unless the waiver of such claim, power, right, privilege
or remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of the Parent; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given. If the
Acquisition Agreement is terminated, this Agreement shall thereupon terminate.
 
 

 
 
(h) Captions.  The captions contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.
 
(i) Further Assurances.  The Restricted Holder hereby represents and warrants
that the Restricted Holder has full power and authority to enter into this
Agreement and that this Agreement has been duly authorized (if the Restricted
Holder is not a natural person), executed and delivered by the Restricted Holder
and is a valid and binding agreement of the Restricted Holder.
 
(j) Entire Agreement.  This Agreement sets forth the entire understanding of the
Parent and the Restricted Holder relating to the subject matter hereof and
supersedes all other prior agreements and understandings between the Parent and
the Restricted Holder relating to the subject matter hereof.
 
(k) Non-Exclusivity.  The rights and remedies of the Parent hereunder are not
exclusive of or limited by any other rights or remedies which the Parent may
have, whether at law, in equity, by contract or otherwise, all of which shall be
cumulative (and not alternative).
 
(l) Amendments.  This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Parent and the Restricted Holder.
 
(m) Binding Nature.  This Agreement and all authority herein conferred are
irrevocable and shall survive the death or incapacity of the Restricted Holder
(if a natural person) and shall be binding upon the heirs, personal
representatives, successors and assigns of the Restricted Holder.
 
(n) Survival.  Each of the representations, warranties, covenants and
obligations contained in this Agreement shall survive the consummation of the
Acquisition.
 
(o) Counterparts.  This Agreement may be executed in separate counterparts, each
of which shall be deemed an original and both of which shall constitute one and
the same instrument.
 
 
[Signature Page Follows]
 
 

 
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement as
of the date first set forth above.
 
 
SINCERITY APPLIED MATERIALS HOLDINGS CORP.
 
 
By: ____________________________________________
 
Name:Korstiaan Zandvliet
Title:CEO

                                                     

 
RESTRICTED HOLDER:
 
If an individual:
 
If an entity:
 
 
Print Name of Entity:
Sign:                                                               
 
 
Print Name:  
 
 
 
 
By (sign):                                                               
                                                              

 
Print Name:
Signature (if Joint Tenants or Tenants in Common)
 
Print Title:
 
 
 
Address:
                                                             

                                                             

                                                              
 
 
 
 
Address:
_                                                             

                                                               
                                                               
 
 

 
 
 
